DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-15-2022.
Applicant's election with traverse is not found persuasive because the two-distinctness that exists between the groups creates the search burden.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The I.D.S. received 7-28-2020 has two references lined through due to each missing a number (needs to be seven numbers after the slash).  The Examiner has included the corrected numbers on the PTO-892 so these references have been considered and do not need to be re-submitted.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "410" and "430" have both been used to designate the same surface.
Reference characters "460" and "470" have both been used to designate the same surface.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
In Figure 2A, use of item 489 does not appear to be proper.  Figure 4 shows 489 on an inside of 450 which does not correspond with Figure 2A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract appears directed towards non-elected process versus the kit, utilizes the legal phraseology “comprising” and “configured to”, and is a run-on sentence in the form of a claim.
The disclosure is objected to because of the following informalities:
With regards to embodiment incorporating 400, 410, 460, and 450, it is unclear what structure represents the positioning member as the Figures do not appear to show any structure to represent 410 and 460.  Using Figures 6B, there are no structures like the elements shown in Figures 7A-7D.  400 and 450 do not incorporate any structures to represent 410 and 460.  The proof of this is shown in Figures 5, 6C, and 6D.  In Figure 6C, 410”’ does not correspond with 460 so it does not allow insertion but at the same time in Figure 5 and 6D, 460”’ does not correspond with 400 (410) but does allow insertion.  It is unclear how 410 and 460 are considered positioning elements.  Are 410 and 430 the same structure/surface?  Are 460 and 470 the same structure/surface?  460 just appears to be the end surface of 450.  Basically, the issue is, 400 and 450 do not have any actual positioning structures while 400’ and 450’ have 410a’ and 460a’ that actually perform a positioning function.    
Appropriate correction is required.
Claim Objections
Claim 12 lines 3-4 is objected to because of the following informalities:
The phrase “a transverse surface of mechanical assembly housing” should be replaced with “a transverse surface of the mechanical assembly housing”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to the claims and the specification, the “connector” structure is unclear.  As written, there is a head, a handle, and a single connection structure 4 that includes both assembly 400 and adaptor 450.  This disclosure is confusing when adaptor 450 is separated from assembly 400.  When these items are separated which is disclosed in the claims, there is no structure that comprises both assembly 400 and adaptor 450 there is only a head with 450 and a handle with 400.  Where is the structure defining the connector 4 in Figures 2A, 2C, and 3?  Assembly 400 and adaptor 450 do not make up different parts of the same structure.  Assembly 400 and adaptor 450 are separate structures that cooperate to perform a connecting function.  All disclosures describing the connector 4 as a single structure including both comprises both assembly 400 and adaptor 450 need to be removed and replaced with a more accurate disclosure where assembly 400 and adapter 450 are sperate structures that engage to connect the head to the handle.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 6 line 1, it is unclear what structures allow for the devices to be considered incompatible.  On the last lines of claim 6, it is unclear what structures allow for the first and second positioning element to interfere because they do not correspond to one another.  As written, each skin care device comprises the same connector.  If each device has the same connector there will not be a time where the first and second positioning elements interfere.  It is also unclear what can be considered corresponding and non-corresponding.  Can two positioning elements that do not have the same shape but have corresponding aligned positions be considered corresponding?  Further explanation of corresponding is needed. 
With regards to claim 6, the phrase “each connector having a first positioning element, a mechanical assembly connected to the first positioning element, a second positioning element, an adaptor connected to the second positioning element” is unclear.  In order for the assembly to be inserted into the adaptor or for the positioning elements to interfere as claimed, the assembly and the adaptor must be in a separated state.  If they are in a separate state, what single structure comprises both the assembly and the adaptor?  The kit does not always have a connector comprising an assembly and an adaptor and needs to be replaced with the assembly and the adaptor being separate structures that cooperate with one another to connect the head to the handle.
With regards to claim 6, the phrase “the assembly being insertable in the adaptor along an insertion direction and engageable to the adaptor” is confusing.  As written, the assembly has two interactions with the adaptor where the assembly is insertable with the adaptor and separately engageable with the adaptor which does not appear to be true.  The assembly being inserted into the adaptor would define the engagement.  There appears to be one single interaction between the two. 
With regards to claims 7-11, it is unclear if these limitations are attempting to further defining one of the skin care devices or both of the skin care devices.  As written, only one of the devices is being further limited by the limitations and it is not clear which device is the one being modified.
With regards to claim 7, how can the insertion take place if the positioning elements do not correspond?  
With regards to claim 11, what structure allows for the connector to connect the head to the handle?  If the head and the handle are separated, there cannot be a connector structure as claimed where the connector has the assembly and the adaptor. In order for the head to connect to the handle, the handle must have the assembly, the head must have the adaptor, and assembly must be inserted into the adaptor.
With regards to claim 11, how can the two connect if the positioning elements do not correspond?
With regards to claim 12, the housing disclosure is confusing in that claim 6 acknowledges a handle.  This housing 420 is at least a portion of the handle, as written, the housing and the handle of claim 6 are unrelated making the disclosure confusing.
With regards to claim 12, the phrase “first positioning element includes a transverse surface of the…housing” is unclear.  Claim 6 discloses the first positioning element is connected to the mechanical assembly.  If the mechanical assembly is to be inserted into the housing, that means the assembly can be separated from the housing.  How can the first positioning element include any structure of the housing and be connected to a separate assembly at the same time?  Claim 14 has the same issue.
With regards to claim 12, how can the insertion take place if the positioning elements do not correspond?                 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-9 and 11 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (2014/0116211).
With regards to claim 6, Griffin et al. disclose the same invention including a kit of incompatible skin care devices (paragraph [0038]) having a first skin care device (Figs. 1-2A) and a second skin care device (Figs. 3 and 3A), each care device having a connector for connecting a head and a handle to each other (Figs. 1, 1A and 3, 3A), each connector having a first positioning element (120, 122), a mechanical assembly connected to the first positioning element (24), a second positioning element (130, 132), an adaptor connected to the second positioning element (14), the assembly being insertable in the adaptor along an insertion direction and engageable to the adaptor when the positioning elements correspond to one another (Figs. 1, 3, and 9A), the adaptor extending along the insertion direction towards the head (14), the mechanical assembly extending along the insertion direction from the handle (24), the first (120, 122) and second positioning elements (130, 132) configured to interfere with engagement of the assembly to the adaptor when the positioning elements do not correspond to one another (paragraph [0038]).
    With regards to claims 7-9 and 11, Griffin et al. disclose the second positioning element (130, 132) is arranged on a transverse surface of the adaptor (27), the transverse surface of the adaptor being arranged transverse to the insertion direction such that the mechanical assembly extends beyond the transverse surface of the adaptor in the insertion direction during insertion of the mechanical assembly into the adaptor (Fig. 9A), the first positioning element (120, 122) is arranged on a peripheral surface of the assembly (Figs. 1A and 3A), the positioning elements are at least partially insertable into one another along the insertion direction when corresponding to one another (120, 122, 130, 132), and a head and a handle being connectable to each other by the connector (Figs 1 and 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Griffin et al. (2014/0116211) in view of Phillips et al. (2016/0193740).  
Griffin et al. disclose the invention including a first portion of the assembly is insertable into a first portion of the adaptor when the positioning elements correspond (Figs. 1 and 3). 
However, Griffin et al. fail to disclose a second portion of the adaptor being configured to contact the first portion of the assembly guidingly when the positioning elements are not contacting each other.
Phillips et al. teach it is known in the art of skin care device connections with a first positioning element (8), a mechanical assembly (3), a second positioning element (9), and an adaptor (1) to incorporate the first positioning element (8) and the mechanical assembly (3) being different lengths allowing a second portion of the adaptor being configured to contact the first portion of the assembly guidingly when the positioning elements are not contacting each other (Fig. 4D).  Such a modification still allows for proper alignment of corresponding positioning elements and allows a second portion of the adaptor (14 of Griffin et al.) to contact the first portion of the assembly guidingly when the positioning elements are not contacting each other.   Such a modification also reduces the amount of material needed.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Griffin et al. with the first positioning element length, as taught by Phillips et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 12-14 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Griffin et al. (2014/0116211) in view of Ferraro et al. (4,213,240).  See Figure below for Examiner added reference labels.  
With regards to claims 12-14, Griffin et al. disclose the invention including a mechanical assembly structure engaging the mechanical assembly (s), the first positioning element includes a transverse surface of the mechanical assembly structure (ts), the transverse surface of the mechanical assembly structure being arranged transverse to the insertion direction and facing the adaptor during insertion of the assembly into the adaptor (ts), the mechanical assembly structure (ts) of each device is on the handle (12), and the first positioning element of each skin care device is integrated with the mechanical assembly (120, 122, 24). 

    PNG
    media_image1.png
    297
    522
    media_image1.png
    Greyscale

However, with regards to claims 12 and 13, Griffin et al. fail to disclose mechanical assembly structure is a housing in which the mechanical assembly is inserted.
Ferraro et al. teach it is known in the art of skin care device connections with a mechanical assembly (40, 34) to incorporate a housing on the handle (Fig. 9) in which the mechanical assembly is inserted (Figs. 1A and 2).  Such a modification would have been obvious to one having ordinary skill in the art at the time the invention was made since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.   Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Griffin et al. with the housing, as taught by Ferraro et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06 July 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724